Citation Nr: 0927627
Decision Date: 07/24/09	Archive Date: 09/03/09

DOCKET NO. 06-18 461                       DATE JUL 24, 2009  

On appeal from the Department of Veterans Affairs Regional Office in San Diego, California 

THE ISSUE 

Whether new and material evidence has been received to reopen a claim of service connection for residuals of cerebrovascular accident with right sided hemiparesis. 

REPRESENTATION 
Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

The Veteran 

ATTORNEY FOR THE BOARD 

Maureen A. Young, Counsel 

INTRODUCTION 

The Veteran had active military duty from January 1980 to January 1983 and from January 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO declined to reopen the Veteran's claim for service connection for residuals of cerebrovascular accident with right upper extremity weakness. The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). As such, the issue is captioned as above. 

In February 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify the appellant if further action is required. 

REMAND 

The veteran is seeking to reopen a service connection claim for residuals of cerebrovascular accident with right upper extremity weakness. That claim was denied by the RO in August 2003. At that time it was determined that the veteran did not have a stroke or any other medical condition for which a cerebrovascular accident might be a complication in service or for many years thereafter; and that 

- 2 - 

there was no objective evidence of a link between the cerebrovascular accident and his period of active duty. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held in part that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. It further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.
 
Although a June 2004 VCAA letter associated with the claims folder advised the veteran what evidence is necessary to substantiate his underlying service connection claim for residuals of a cerebrovascular accident, that letter did not discuss the basis for the denial in the prior decision. Thus, the June 2004 letter does not comply with the Kent ruling. 

Accordingly, the case is REMANDED for the following action: 

1. The RO should send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (I) notifies the veteran of the evidence and information necessary to reopen the claim; (2) notifies the veteran of the reasons for the August 2003 denial (it was determined that the veteran did not have a stroke or any other medical condition for which a cerebrovascular accident might be a complication in service or for many years thereafter; and that there was no objective evidence of a link between the cerebrovascular accident and his period of active duty); and (3) notifies the veteran of what specific evidence would be required to substantiate the element or elements needed to grant the veteran's service connection claim 

- 3 - 

 (i.e., medical evidence establishing that a stroke or underlying medical condition causing the stroke are related to or had its onset during his period of active duty). This notice is outlined by the Court in Kent, supra. The notification letter should also advise the veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claim. 

2 .. Following such development, the RO should review and readjudicate the new and material claim. If any benefit sought on appeal remains denied, the RO shall issue the veteran and his representative a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 4 



